Dear Mr. Macaluso:
You have requested an Attorney General's opinion as to whether Mr. Nicholas J. Muscarello, Sr., may hold full-time employment with the Office of the Commissioner of Elections while serving as a member of the Hammond City Council.
LSA-R.S. 42:63(D), in pertinent part, provides:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. . .
Membership on the city council is considered an elective office under state law.  LSA-R.S. 42:61(1).  The Office of the Commissioner of Elections is part of the executive branch of state government.  LSA-Const. Art. IV, § 1.  As a result, an elected official of a political subdivision of this state concurrently employed by the government of this state would be in clear violation of LSA-R.S. 42:63.
Therefore, it is the opinion of this office that Mr. Muscarello would be in violation of the dual officeholding laws if he were to be employed by the Office of the Elections Commissioner while serving as a member of the Hammond City Council.
I trust this addresses your concerns.  Please contact this office should you require further assistance.
Yours very truly,
                                   RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
RPI:CMF:gbl